In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 01-2594
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

GARY ESTERMAN,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 00 CR 319—Milton I. Shadur, Judge.
                          ____________
   ARGUED SEPTEMBER 13, 2002—DECIDED APRIL 2, 2003
                   ____________


 Before POSNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. After he stole money from
a Russian business partner, Gary Esterman was tried and
convicted on two counts of wire fraud, one count of transact-
ing in criminally derived property, and four counts of money
laundering. The district court sentenced Esterman to con-
current terms of 57 months on each count and ordered him
to pay $638,540 in restitution. Before this court, Esterman
now challenges various aspects of his conviction and sen-
tence. We find it necessary to address only two of his
arguments: first, that his money laundering convictions
must be vacated because he did nothing to conceal the
source of the ill-gotten funds; and second, that the district
2                                                No. 01-2594

court erred in finding that his Russian business partner
was a “vulnerable victim” within the meaning of the
Sentencing Guidelines because of his limited command of
English. We find merit in both these points, and thus we
must return the case to the district court for further
proceedings.


                              I
  In February 1995, Esterman and Igor Sivokozov walked
into the Edens Bank in Skokie, Illinois, and opened a joint
bank account (“Edens account”). Sivokozov, a Russian busi-
nessman and owner of Alfa, Ltd., had recently concluded an
agreement with a U.S. company to construct a plant in
Volvograd, Russia, for the production of intravenous solu-
tions. The Edens account was to aid in the financing of the
project by facilitating so-called mutual payments between
parties in the United States and Russia. Under the mutual
payments system, payments owed by debtors outside Russia
to Russian creditors are matched up with payments owed
by Russian debtors to foreign creditors; the result is to
avoid or minimize the need for foreign currency. (At trial,
Esterman challenged Sivokozov’s account of the underlying
business deals, but it is not important for our purposes to
resolve who was telling the truth.)
  What is relevant is that in April 1995, shortly after
Sivokozov returned to Russia, a significant amount of
money flowed into the Edens account, apparently through
mutual payments. First came a cash deposit of $20,000,
followed by two transfers of $300,000 and $18,565. Soon
thereafter, Sivokozov, Esterman, and some others arranged
for a third transfer of $299,975. On April 18, 1995,
Sivokozov tried to check on the status of this third transfer,
but he was unable to reach Esterman by telephone. With
the help of an interpreter, he then placed a direct call to the
Edens Bank. Bad news awaited him. He was told that the
No. 01-2594                                               3

third transfer had not yet occurred and also that the funds
from the previous transfers had been withdrawn. A few
days later, Sivokozov finally reached Esterman by tele-
phone. Esterman initially denied making the withdrawals,
but then he confessed that he had done so and offered to
explain his actions if Sivokozov could meet him in New
York City.
  Sivokozov then took matters into his own hands. He dis-
patched to the United States his “deputy,” Andrei Skorikov
(Vice President of Sivokozov’s company, Alfa), to intercept
the last transfer. Skorikov brought with him two checks
signed by Sivokozov, presumably so that he could withdraw
whatever funds remained in the Edens account. Skorikov
may have been trying to work fast, but Esterman was
faster. Upon arriving in Skokie, Skorikov found that the
third transfer had already landed in the Edens account and
been withdrawn by Esterman.
  At this point, Skorikov’s mission expanded considerably.
Having failed to intercept the transfer, Skorikov sought out
Esterman. The two met at a Chicago hotel and spoke by
telephone on at least four other occasions. Skorikov sur-
reptitiously recorded all of these conversations. In them,
Esterman admitted that he had withdrawn the funds from
the Edens account, but he promised to replenish the ac-
count. In keeping with this representation, in May 1995
Esterman signed a promissory note for the nearly $650,000
that he had taken. In the meantime, it appears from the
record that Skorikov may also have engaged in at least two
different conversations, one in Chicago and the other in
Minsk, about the possibility of taking out a contract on
Esterman’s life. Despite Esterman’s promise to pay back the
funds, he had taken no steps in this direction by September.
Out of options, and apparently unwilling to take more
drastic steps, Sivokozov filed a complaint with the Skokie
police and initiated this case.
4                                               No. 01-2594

  The ensuing investigation produced evidence that Ester-
man had withdrawn the funds from the Edens account and
transferred them to his G.E. International Account (“G.E.
account”) at the Michigan Avenue National Bank in at least
33 separate transactions, including wire transfers and
withdrawals. A separate wire transfer went to an account
at the Chemical Bank in New York. Esterman spent the
funds transferred to the G.E. account either by withdraw-
ing cash or by writing checks. One such check for $36,620
went to a local pawn broker. A second check in the amount
of $4,064.65 represented a down payment on a Mercedes
for Alex Nersessov, another of Esterman’s business part-
ners. Two more checks for $5,000 and $3,500 went to
Nersessov directly.
  On April 20, 2000, a grand jury returned a seven-count
indictment against Esterman, including two counts of wire
fraud in violation of 18 U.S.C. § 1343, one count of engaging
in a monetary transaction in criminally deprived property
in violation of 18 U.S.C. § 1957(a), and four counts of money
laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i).
Esterman was tried before a jury and was found guilty
on all seven counts. Esterman’s defense strategy took sev-
eral tacks. First, his lawyer attempted to cross-examine
Skorikov on the conversations about murder-for-hire, but
the court cut off that line of questioning. Second, in a
postconviction motion, Esterman claimed that he could not
have swindled Sivokozov because the money he took did
not belong to Sivokozov in the first place and, moreover,
Sivokozov was lying when he said there was an intravenous
solutions factory and a mutual payments arrangement. The
district court denied the motion, largely because Esterman
failed to spell out these assertions in sufficient detail. It
sentenced him to concurrent terms of 57 months’ imprison-
ment and ordered him to pay $638,540 in restitution.
  On appeal, Esterman raises four issues. First, he claims
that his money laundering convictions cannot stand because
No. 01-2594                                                 5

the government failed to prove the necessary intent to con-
ceal the source of the illegally obtained funds, as required
under 18 U.S.C. § 1956(a)(1)(B)(i). Next, Esterman argues
that the district court erred by finding that Sivokozov,
whose command of English was limited, was a vulnerable
victim within the meaning of § 3A1.1(b) of the Sentenc-
ing Guidelines. Third, Esterman claims that the district
court erred in imposing an enhanced sentence for obstruc-
tion of justice under U.S.S.G. § 3C1.1. Last, he asserts that
his Sixth Amendment right to confrontation was violated by
the district court’s order precluding his cross-examination
of Skorikov on the murder-for-hire conversations. Because
we find that the last two claims lack merit (there was no
clear error in the court’s finding that Esterman’s lies to the
probation officer about his assets amounted to obstruction,
nor did the court abuse its discretion in restricting the
cross-examination), our discussion is limited to Esterman’s
attacks on the money laundering convictions and the vul-
nerable victim adjustment.


                             II
  We turn first to Esterman’s challenge to the sufficiency of
the evidence against him on the four money laundering
counts. To convict under 18 U.S.C. § 1956(a)(1)(B)(i), the
government must prove that the defendant conducted a
financial transaction knowing that the property involved in
the transaction was illegally derived and knowing that the
transaction was designed in whole or in part to conceal or
disguise the nature, the location, the source, the ownership,
or the control of the proceeds. United States v. Gabel, 85
F.3d 1217, 1223 (7th Cir. 1996). The statute itself states:

      (a)(1) Whoever, knowing that the property involved in
    a financial transaction represents the proceeds of some
    form of unlawful activity, conducts or attempts to con-
6                                                No. 01-2594

    duct such a financial transaction which in fact involves
    the proceeds of specified unlawful activity—
        (A)(i) with the intent to promote the carrying on of
        specified unlawful activity; or
            (ii) with intent to engage in conduct constitut-
            ing a violation of section 7201 or 7206 of the
            Internal Revenue Code; or
        (B) knowing that the transaction is designed in
        whole or in part—
            (i) to conceal or disguise the nature, the loca-
            tion, the source, the ownership, or the control of
            the proceeds of specified unlawful activity; or
            (ii) to avoid a transaction reporting requirement
            under State or Federal law,
    shall be sentenced to a fine of not more than $500,000
    or twice the value of the property involved in the
    transaction, whichever is greater, or imprisonment for
    not more than twenty years, or both.
18 U.S.C. § 1956(a)(1)(B)(i).
  Esterman’s core claim is that the government did not
prove that he attempted “to conceal or disguise” the stolen
funds, because he merely transferred the funds to a sepa-
rate account and then spent them in an “open and notori-
ous” way. As a result, Esterman claims, his conduct did not
amount to the kind of concealment necessary for a money
laundering conviction under subpart (B)(i) of the statute.
That subpart calls for another transaction—not the original
unlawful activity—that is designed in whole or in part to
“conceal or disguise” what is happening to the original
proceeds. Other forms of money laundering, such as the
version captured by § 1956(a)(1)(A)(i), do not have that
“conceal or disguise” element. But subpart (B)(i) does, and
it is precisely that concealment that Esterman claims is
lacking.
No. 01-2594                                                 7

  Before we can reach the merits of his argument, we must
address the question of the applicable standard of review.
Esterman makes a stab at convincing us that he alerted the
district court to the argument he is now making, and thus
should prevail unless any error was harmless. But we agree
with the government that he did not do so, and thus we can
reverse only if any error was “plain” within the meaning of
FED. R. CRIM. P. 52(b). (Esterman’s motions to the district
court asserted that the alleged factory construction that
precipitated the opening of the joint bank account was “a
sham” and the alleged mutual payments “a farce.” That is
simply not the same point he is making here.) He can
prevail on his forfeited argument only if he meets the four
criteria for proving plain error: an (1) error, (2) that is
plain, (3) that affects substantial rights, and (in some ways
most importantly) (4) that seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See
United States v. Olano, 507 U.S. 725, 732 (1993); United
States v. Ross, 77 F.3d 1525, 1538 (7th Cir. 1996).
  Subpart (B)(i)’s insistence on proof of concealment or dis-
guise is consistent with the general purpose of the statute.
Enacted as part of a crackdown on organized crime and
drug trafficking, the Money Laundering Control Act of 1986
was meant to target the transformation of funds derived
from illegal activities into a “clean” or useable form. United
States v. Koller, 956 F.2d 1408, 1411 (7th Cir. 1992). As one
article described it, money laundering is typically effectu-
ated
    through a three-step process: (1) the criminally derived
    money is “placed” into a legitimate enterprise; (2) the
    funds are “layered” through various transactions to
    obscure the original source; and (3) the newly laundered
    funds are integrated into the legitimate financial world
    in the form of bank notes, loans, letters of credit, or
    other recognizable financial instruments.
8                                                No. 01-2594

See Money Laundering, 39 AM. CRIM. L. REV. 839, 840
(2002) (citations omitted). In its classic form, the money
launderer folds ill-gotten funds into the receipts of a legi-
timate business, such as a restaurant or a concert ticket
service (two common destinations). The variations, however,
are endless, and it can be difficult to categorize transactions
that deviate from the paradigm. This is particularly true
where a defendant merely transfers the money into a sep-
arate account and then makes a number of retail purchases
or payments to others.
   We have struggled in the past to define precisely what
amount of concealment must occur before mere use of ill-
gotten gains becomes money laundering prohibited by
subpart (B)(i) of the statute. At least two broad principles
have emerged. First, we have tried to maintain some
separation between the initial transaction from which
illegal proceeds were derived and further transactions
designed to conceal the source of those proceeds. See United
States v. Scialabba, 282 F.3d 475, 476-78 (7th Cir. 2002);
see also United States v. Seward, 272 F.3d 831, 836 (7th
Cir. 2001) (noting that “[t]he transaction or transactions
that created the criminally-derived proceeds must be
distinct from the money-laundering transaction”); United
States v. Mankarious, 151 F.3d 694, 705 (7th Cir. 1998)
(“[M]oney laundering criminalizes a transaction in pro-
ceeds, not the transaction that creates the proceeds.”).
Second, we have stressed that the mere transfer and
spending of funds is not enough to sweep conduct within the
money laundering statute; instead, subsequent transactions
must be specifically designed “to hide the provenance of the
funds involved.” United States v. Jackson, 935 F.2d 832, 843
(7th Cir. 1991).
  The application of these principles to particular cases,
however, has not always been as clear as it might have
been. In United States v. Trost, 152 F.3d 715 (7th Cir.
1998), for example, a renegade county clerk diverted checks
No. 01-2594                                                9

relating to public business into a “special account” made
available by the bank to public officers and then moved
funds from the special account to various personal accounts.
We found this scheme sufficient to meet the elements of
money laundering, reasoning that the “special account” was
unknown to the county (and thus created the necessary
separation), and also that the bank was deceived into
thinking that the account was used for legitimate public
purposes (and thus achieved the concealment purpose). Id.
at 720.
  Similarly, in United States v. Reynolds, 64 F.3d 292 (7th
Cir. 1995), a local district president of a union set up a
scheme to siphon off dues paid by union members. First, he
diverted funds from the union’s accounts into a personal
account, and then he altered the union’s financial records
to understate the amount of dues collected. The defendant
Reynolds claimed that the necessary concealment element
was missing from this scheme, but this court disagreed.
Rather than relying on the alteration of the financial
records, we focused instead on the fact that the defendant
“used the [personal] account to conceal or disguise the pro-
ceeds,” which we found was enough to satisfy § 1956(a)(1)
(B)(i). Id. at 297-98.
  It is true that in both these cases the alleged concealment
overlapped substantially with the underlying fraud. Nev-
ertheless, we are satisfied that neither Trost nor Reynolds
is inconsistent with the general rule reflected in our cases
to the effect that both distinct transactions and deliberate
concealment must be shown to support a money laundering
conviction. The Trost court was evidently satisfied that the
defendant’s use of multiple personal accounts in those cir-
cumstances was enough to show the necessary concealment.
Likewise, the Reynolds court saw the falsification of union
books as the required additional concealment beyond the
initial diversion of union dues proceeds.
10                                               No. 01-2594

  We find the analysis in Hollenback v. United States, 987
F.2d 1272 (7th Cir. 1993), to be useful for present purposes.
In that case, the defendant crafted an elaborate mortgage
scheme, including multiple irregular transfers calculated to
avoid reporting requirements, in an attempt to conceal the
drug-related origins of the funds. Id. at 1279. This showed
the requisite intent to conceal or disguise. We distinguished
these elaborate concealment efforts with the relative ab-
sence of comparable measures in United States v. Sanders,
929 F.2d 1466 (10th Cir. 1991). In Sanders, the Tenth
Circuit held that defendant’s purchase of two cars from a
salesperson, done without any effort to disguise his identity,
and his subsequent conspicuous use of both cars, was in-
consistent with a finding of concealment. Id. at 1472.
  A comparison of all these prior cases to Esterman’s leads
to the conclusion that the government’s proof here fell
short. Like the defendant in Sanders, Esterman made no
effort to disguise or conceal either his withdrawals from the
Edens account or the destinations of the funds. There was
nothing complicated about his disposition of the funds: to
the contrary, he simply made deposits into other bank
accounts that were correctly identified and he engaged in
some retail transactions. By contrast, Hollenback employed
highly irregular transfers that were calculated to evade
detection. Because the latter element is lacking in Ester-
man’s transactions, we conclude that the convictions for
money laundering under 18 U.S.C. § 1956(a)(1)(B)(i) cannot
stand.
  We do so notwithstanding several arguments the gov-
ernment has offered to save the convictions. In its view,
Esterman’s actions after the transfer of funds from the
Edens account to the G.E. account were “more than simple
retail purchases.” But the record does not bear out this
assertion. Two of the four checks drawn from the G.E.
account and entered into evidence at trial were made out to
a pawn shop and a car dealership. There is nothing to
No. 01-2594                                                11

suggest that these are anything but retail purchases. The
other two checks, which were made payable directly to a
business partner, similarly did not conceal anything.
  Moving on, the government finds it significant that
Sivokozov was unaware of the G.E. account. This lack of
awareness, it urges, establishes an intent to conceal on
Esterman’s part. But this is just another way of describing
Esterman’s initial fraudulent scheme, whereby he took the
money away from Sivokozov. Most fraud victims probably
assume that their money has either been spent or placed in
an account of some sort, even if they do not know the
specific destination of the funds. If that were enough to
show money laundering at the same time, there would be no
distinction left between money laundering and the underly-
ing fraud, and individuals who perpetrate simple fraud by
transferring ill-gotten funds into a personal account would
always be triable as money launderers.
  Finally, the government suggests that Esterman’s intent
to conceal can be proven by his use of the transferred funds
to write checks payable to other persons in ways that were
not easily “traceable” to the Edens account. This ignores the
fact that prosecutors easily traced Esterman’s transfers
from one account to the other. Once again, Esterman’s
transfer does not resemble classic money laundering be-
cause of the absence of efforts to transform ill-gotten funds
into apparently innocent assets or funds that the criminal
can use later with impunity. Other than the fact that
Esterman had some control over both the Edens account
and the G.E. account, there was no connection between the
two accounts. Our adoption of the government’s line of
reasoning would once again convert any fraud involving
transfer of money between unrelated accounts into money
laundering.
  Many courts have recognized the importance of maintain-
ing a distinction between these grounds of criminal liability.
12                                              No. 01-2594

These decisions spell out the point that something more
than mere transfer and spending is needed for money
laundering, even if that “something more” is hard to ar-
ticulate. Cases concluding that the line has been crossed
into the “money laundering” territory include United States
v. Thayer, 204 F.3d 1352, 1354-55 (11th Cir. 2000) (funnel-
ing illegal funds through various fictitious business ac-
counts); United States v. Majors, 196 F.3d 1206, 1212-13
(11th Cir. 1999) (“elaborate shell game” involving multiple
inter-company transfers with a variety of signatory names);
United States v. Willey, 57 F.3d 1374, 1387 (5th Cir. 1995)
(“highly unusual” transactions involving cashier’s checks,
third party deposits, and trust accounts used to disguise
source of funds); United States v. Garcia-Emanuel, 14 F.3d
1469, 1476-79 (10th Cir. 1994) (land purchased in name of
restaurant to make it appear that business was source of
wealth and truck purchased in wife’s name for stated pur-
pose of deceiving IRS); United States v. Campbell, 977 F.2d
854, 858 n.4 (4th Cir. 1992) (reduction in price for sale of
house combined with under-the-table payment); United
States v. Beddow, 957 F.2d 1330, 1334-35 (6th Cir. 1992)
(use of “front man” and “convoluted financial dealings” to
invest in emeralds and a charter boat, designed to disguise
ownership and evade transaction reporting requirements);
United States v. Lovett, 964 F.2d 1029, 1033-37 (10th Cir.
1992) (convoluted financial transactions leading up to
purchase of house, combined with misleading statements
regarding nature and source of purchase money). These
cases have in common the existence of more than one
transaction, coupled with either direct evidence of intent to
conceal or sufficiently complex transactions that such an
intent could be inferred. In contrast, the cases in which
money laundering charges have not succeeded are typically
simple transactions that can be followed with relative ease,
or transactions that involve nothing but the initial crime.
See, e.g., United States v. Olaniyi-Oke, 199 F.3d 767, 770-71
(5th Cir. 1999) (fraudulent use of another’s name and credit
No. 01-2594                                                 13

card to make a purchase is not enough to satisfy the con-
cealment prong); United States v. Rockelman, 49 F.3d 418,
422 (8th Cir. 1995) (purchase of cabin with cash and place-
ment of title to property in name of company defendant
owned). In sum, it is important, even if difficult at times, to
ensure that the money laundering statute not turn into a
“money spending statute.” Sanders, 929 F.2d at 1472.
   We conclude that a conviction for money laundering
under 18 U.S.C. § 1956(a)(1)(B)(i) is valid only where there
is concrete evidence of intent to disguise or conceal transac-
tions, whether that evidence comes directly from statements
by the defendant that indicate an intent to conceal, or from
circumstantial evidence like unusual secrecy surrounding
transactions, careful structuring of transactions to avoid
attention, folding or otherwise depositing illegal profits into
the bank account or receipts of a legitimate business, use of
third parties to conceal the real owner, or engaging in
unusual financial moves culminating in a transaction. See
Garcia-Emanuel, 14 F.3d at 1475-76 (listing examples). The
government proved none of these points at trial. To convict
Esterman on these charges would, in our view, be error.
That error is plain on this record. Convictions on four addi-
tional counts affect Esterman’s substantial rights, and, in
light of the importance of maintaining the distinction
between money laundering and other related crimes, we
believe that the error here affects the fairness, integrity,
and reputation of the proceedings. We therefore conclude
that Esterman is entitled to have his convictions on the
money laundering counts vacated, and to have the case
remanded so that the district court can revise his sentence
accordingly.


                             III
  Esterman also claims that the district court erred when
it found that Sivokozov’s limited command of English
14                                               No. 01-2594

rendered him a vulnerable victim within the meaning of
U.S.S.G. § 3A1.1(b)(1). Section 3A1.1(b) allows a district
court to impose a two-level enhancement where the defen-
dant knew or should have known that the victim was
vulnerable. See U.S.S.G. § 3A1.1, App. Note 2 (1995). The
Guidelines define a vulnerable victim as an individual
      (A) who is a victim of the offense of conviction and any
      conduct for which the defendant is accountable under
      § 1B1.3 (Relevant Conduct); and (B) who is unusually
      vulnerable due to age, physical or mental condition, or
      who is otherwise particularly susceptible to the crimi-
      nal conduct.
Id.
  Esterman first argues that the district court applied the
wrong legal standard by looking only at Sivokozov’s lin-
guistic abilities, to the exclusion of other factors. This,
Esterman argues, amounts to an inappropriate per se rule
and requires that we review de novo the district court’s
application of the enhancement. We disagree. It is possible,
in appropriate circumstances, to rely on a single factor in
imposing this enhancement. Whether one or more factors
are used, we review the district court’s enhancement de-
termination for clear error. United States v. Purchess, 107
F.3d 1261, 1265 (7th Cir. 1997).
  On the merits, the inquiry boils down to one central ques-
tion: did the district court commit clear error in deter-
mining that Sivokozov was particularly susceptible to the
criminal conduct and thus had a lower than normal ability
to protect himself? Here again, Esterman contends that the
district court erred by looking only at Sivokozov’s limited
command of English, to the exclusion of the factors that
tend to show that he did not fall within the group the
Guideline is designed to protect—factors like Sivokozov’s
sophistication as a businessperson, his ability to communi-
cate with the bank through an interpreter, his ability to
No. 01-2594                                               15

dispatch deputies, and his familiarity with the legal system
as evidenced by his filing of criminal and civil complaints
against Esterman. This time, we agree that on this record
the court committed clear error by considering the linguistic
factor in isolation.
  We further agree with Esterman that the facts to which
he points tend to negate a finding of vulnerability. The
record makes clear that Sivokozov, upon learning that
Esterman was siphoning funds from the Edens account, had
no trouble promptly dispatching a deputy and exploring a
variety of self-help options for a full three months before
turning to the police and the courts. Moreover, his access to
an interpreter eliminated most, if not all, of the effects of
the language barrier. Finally, vulnerable victims do not
have henchmen at their beck and call; they do not persuade
those who have defrauded them to sign promissory notes;
nor do they float the possibility of contract-killings with
third parties, and then file police and civil complaints when
payments on the note are not made.
  None of our earlier decisions relating to language as a
marker of vulnerability is particularly helpful. Illiteracy
was at issue in United States v. Bragg, 207 F.3d 394 (7th
Cir. 2000), in which we upheld an enhancement where
defendants fraudulently used the social security account
numbers of (mostly) illiterate homeless men to obtain false
identification cards for asbestos workers in violation of the
Social Security Act. Id. at 399-400. But it is obviously one
thing to be illiterate and another to be a sophisticated
businessperson who simply speaks a different language and
has access to English-speaking agents and interpreters. Our
decision in United States v. Parolin, 239 F.3d 922 (7th
Cir. 2001), is also distinguishable, because the vulnerable
victims there not only were unable to speak English, but
they also were financially unsophisticated and thus were
less able than the average person to detect and question a
fraudulent scheme. Id. at 926-27. That does not describe
16                                               No. 01-2594

Sivokozov. Decisions from other circuits rely on many of
these same distinctions. See United States v. Bonetti, 277
F.3d 441, 450 (4th Cir. 2001); United States v. Mendoza, 262
F.3d 957, 960 (9th Cir. 2001); United States v. Medrano, 241
F.3d 740, 744-45 (9th Cir. 2001).
  We conclude that the district court committed clear error
in relying solely on Sivokozov’s limited ability in English to
conclude that he was a vulnerable victim for purposes of
U.S.S.G. § 3A1.1(b)(1). Esterman’s sentence must therefore
be recalculated without taking that enhancement into
account.


                             IV
  In summary, we VACATE Esterman’s convictions on Counts
4 through 7 of the indictment, representing the charges
under 18 U.S.C. § 1956(a)(1)(B)(i). We also hold that the
vulnerable victim adjustment of U.S.S.G. § 3A1.1(b)(1) does
not apply on these facts. We REMAND the case to the district
court for further proceedings consistent with this opinion.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—4-2-03